On Petition for Rehearing.
The District Court found that some, at least, of the proceeds of the lease were “being held by the Government to the credit of the parties hereto.” The court made no disposition of the fund so held. We interpret the statutory words “all property rights of the parties in joint tenancy”, quoted in our opinion filed June 7, 1948, as including not only real but personal property that is owned jointly. The District Court should therefore determine how much personal property the parties owned jointly and should dispose of it in accordance with the statute. The case is remanded for that purpose.